DETAILED ACTION
Claims 1-25 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the cited prior art does not teach the newly amended subject matter. The Examiner notes the newly amended subject matter has not been previously considered or 
Applicant argues that the Narayanan reference, as applied to claim 23 due to the similarity to claim 1 amendments, does not teach the amended subject matter. Applicant’s arguments are moot, as a newly found piece of prior art, necessitated by Applicant’s amendment, has been applied to the limitations of claim 1. 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. USPPN 2006/0059253 (hereinafter “Goodman”), in view of Narayanan et al. USPPN 2006/0074970 (hereinafter “Narayanan”), in view of Pallath et al. USPPN 2017/0102978 (hereinafter “Pallath”), in view of Austel et al. USPPN 2016/0323361 (hereinafter “Austel”), in .
Regarding claim 1, Goodman teaches A method of determining headroom for applications in an … network, comprising: generating a workflow by modifying a real-world workflow to incorporate a future expectation for a workload …; ([0812]-[0828],The data capture agent allows the user to modify the model; Using the capacity planning components, system components (memory, CPUs, databases) are identified and simulated using simulated workloads)
generating a simulated … network for prototyping different potential … network configurations including the workload and a configuration for a simulated gateway of the simulated loT network; ([0812]-[0828], A future network is created with a defined system configuration including number of connected processors and amount of memory)
generating an event model for the … network based on the workflow; and ([0812]-[0828], a scenario model is produced based on capacity planning for future system performance to be simulated on workload wherein the scenario is based on system configurations including processors and memory)
simulating an execution of the workflow on the … network. ([0812]-[0828], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations)
evaluating the simulation to determine architecture and workflow characteristics, ([0812]-[0828], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations, elements of the environment are analyzed and measured)

Examiner’s Note: It would be helpful to clarify the architecture and workflow characteristics of the claim as they could be viewed as the inputs to the claim.

	Goodman does not explicitly teach the network being an IoT network and wherein the simulated loT network comprises a hybrid of live and emulated components of the loT network and and comparing the architecture characteristics with a desired technical
architecture by performing a lookup in an IoT database.
	Narayanan teaches wherein the simulated … network comprises a hybrid of live and emulated components of the … network; and  ([0175], [0188], [0212] The system processes information from live and virtual traces)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman with the teachings of Narayanan, as the references are directed capacity planning, in order to implement a hybrid of live and emulated components. The benefit of doing so is an improved hardware configuration can be suggested based on the current performance of the system. (Narayanan [0059])
The combination of Goodman and Narayanan does not explicitly teach an IoT network, and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database, wherein a record in the IoT database includes: a tuple of the workload, observed IoT network performance on the workload, and statistic characteristics of the IoT network performance.
an IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 
Examiner’s Note: Pallath is used for teaching all instances of an IoT network.
and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database. ([0075], Current readings are compared to historic readings by looking up the historic readings in the database and scanned for anomalies)
wherein a record in the IoT database includes: …, observed IoT network performance on the workload, ([0075] The database stores current sensor readings of the one or more machines)
and statistic characteristics of the IoT network performance. ([0059], [0062] including table, [0064], error measures are computed using the estimated and observed values)
This known technique is applicable to the system of Goodman and Narayanan as they both share characteristics and capabilities, namely, they are directed to the performance of network systems and capacity planning.
One of ordinary skill in the art would have recognized that applying the known technique of Pallath would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pallath to the teachings of Goodman and Narayanan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such capacity planning and performance optimization based on the detection of anomalies of network systems in an Internet of Things (IoT) network. Further, applying an IoT network with a lookup database containing performance entries to Goodman and Narayanan with capacity planning capabilities, 
The combination of Goodman, Narayanan and Pallath does not explicitly teach a tuple of the workload, 
Austel teaches a tuple of the workload, ([0003], [0004], [0032]-[0035], [0044], A tuple of the workload is stored in the database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan and Pallath with the teachings of Austel, as the references are directed to the use of workloads to determine the performance of a system, in order to implement tuple of the workload. Austel would modify the combination of Goodman, Narayanan and Pallath by including a tuple of the workload in the IoT database. The benefit of doing so is a list of all compatible workload-plugin-platform combinations can be stored in the database. (Austel [0032])
The combination of Goodman, Narayanan and Pallath and Austel does not explicitly teach determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload.
Hoenisch teaches determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under or overprovisioning)
in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system is analyzed to determine if there is under or overprovisioning; Page 225 Left Colum Section C Metrics, even when a system is overprovisioned, it is run three times (next simulation) to ensure accuracy)
in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning; Page 223 and 224 Section 4 Step 3 Bottom of right column on 223 and Top of left column on page 224, based on certain instances the actions of the system are terminated)
after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload. (Page 222 Section 3 right column Monitor, Analyze, Plan, Execute, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan, Pallath and Austel with the teachings of Hoenisch, as the references are directed to the use of workloads to determine the performance of a system, in order to implement a self-optimizing algorithim that adjusts resources based on the demand of the system. Hoenisch would modify the combination of Goodman, Narayanan, Pallath and Austel by adding the self-optimizing algorithim to adjust resources based on the demand of the system. The benefit of doing so is a more efficient allocation of cloud based resources can be implemented. (Hoenisch Page 226 right column first paragraph)

Regarding claim 2, the combination of Goodman, Narayanan, Pallath, Austel and Hoenisch teaches the limitations of claim 1. Goodman teaches generating a model of future applications; and ([0812]-[0821], data collection applications are included in the simulation for capacity planning)
simulating an execution of the workflow on the simulated … network using the model of future applications. ([0812]-[0821], The data collection applications are included in the simulation for capacity planning along with the workload and system configuration)
The combination of Goodman and Narayanan does not explicitly teach an IoT network.
 IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 

Regarding claim 3, the combination of Goodman, Narayanan, Pallath, Austel and Hoenisch teaches the limitations of claim 1. Goodman teaches wherein the future expectation comprises future target workflows. ([0812]-[0828], Workload estimated are used to generate the future system requirements)

Regarding claim 4, the combination of Goodman, Narayanan, Pallath, Austel and Hoenisch teaches the limitations of claim 1. Goodman teaches comprising determining an implication of a future workflow by analyzing statistic characteristics of the simulated execution. (Goodman [0816]-[0828],Based on the simulated workloads applied to the system, the utilization of the processors and memory is monitored and analyzed to determine if capacity requirements are met)

Regarding claim 7, Goodman, Narayanan, Pallath and Austel teach the limitations of claim 6. Goodman teaches generating a model of future applications; and ([0812]-[0828], data collection applications are included in the simulation for capacity planning)
simulating an execution of the workflow on the simulated loT network using the model of future applications. ([0812]-[0828], The data collection applications are included in the simulation for capacity planning along with the workload and system configuration)
Goodman does not explicitly teach wherein characteristics of the loT network are associated with a gateway architecture comprising a hybrid of live and simulated components of the loT network and wherein the gateway architecture characteristics are associated with a gateway architecture comprising a hybrid of live and simulated components of the loT network.
Narayanan teaches wherein characteristics of the loT network are associated with a gateway architecture comprising a hybrid of live and simulated components of the loT network and wherein the gateway architecture characteristics are associated with a gateway architecture comprising a hybrid of live and simulated components of the loT network. ([0175], [0188], [0212]The system processes information from live and virtual traces, based on the information the capacity requirements of the system are determined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Pallath and Austel with the teachings of Narayanan, as the references are directed capacity planning, in order to implement a hybrid of live and emulated components. The benefit of doing so is an improved hardware configuration can be suggested based on the current performance of the system. (Narayanan [0059])

Regarding claim 11, Goodman teaches A tangible, non-transitory, computer-readable medium comprising code executable by a processor to direct the processor to: generate a workflow by modifying a real-world workflow to incorporate a future expectation for a workload of an … network; ([0812]-[0828],The data capture agent allows the user to modify the model; Using the capacity planning components, system components (memory, CPUs, databases) are identified and simulated using simulated workloads)
generate a simulated … network for prototyping different potential … network configurations including the workload and a configuration for a simulated gateway of the simulated … network; ([0812]-[0828], A future network is created with a defined system configuration including number of connected processors and amount of memory)
generate an event model for an … network based on the workflow; and ([0812]-[0828], a scenario model is produced based on capacity planning for future system performance to be simulated on workload wherein the scenario is based on system configurations including processors and memory)
simulate an execution of the workflow on the simulated loT network. ([0812]-[0828], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations)
evaluating the simulation to determine architecture and workflow characteristics, ([0812]-[0828], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations, elements of the environment are analyzed and measured)

Examiner’s Note: It would be helpful to clarify the architecture and workflow characteristics of the claim as they could be viewed as the inputs to the claim.

Goodman does not explicitly teach an IoT network, wherein the simulated IoT network comprises a hybrid of live and emulated components of the IoT network.
an IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 
and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database. ([0075], Current readings are compared to historic readings by looking up the historic readings in the database and scanned for anomalies)
wherein a record in the IoT database includes: …, observed IoT network performance on the workload, ([0075] The database stores current sensor readings of the one or more machines)
and statistic characteristics of the IoT network performance. ([0059], [0062] including table, [0064], error measures are computed using the estimated and observed values)
This known technique is applicable to the system of Goodman as they both share characteristics and capabilities, namely, they are directed to the performance of network systems and capacity planning.
One of ordinary skill in the art would have recognized that applying the known technique of Pallath would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pallath to the teachings of Goodman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such capacity planning and performance optimization based on the detection of anomalies of network systems in an Internet of Things (IoT) network. Further, applying an IoT network with a lookup database to Goodman with capacity planning capabilities, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system to account for a growing number 
The combination of Goodman and Pallath does not explicitly teach wherein the simulated IoT network comprises a hybrid of live and emulated components of the IoT network.
Narayanan teaches wherein the simulated IoT network comprises a hybrid of live and emulated components of the IoT network. ([0175], [0188], [0212] The system processes information from live and virtual traces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman and Pallath with the teachings of Narayanan, as the references are directed capacity planning, in order to implement a hybrid of live and emulated components. The benefit of doing so is an improved hardware configuration can be suggested based on the current performance of the system. (Narayanan [0059])
The combination of Goodman, Narayanan and Pallath does not explicitly teach a tuple of the workload, 
Austel teaches a tuple of the workload, ([0003], [0004], [0032]-[0035], [0044], A tuple of the workload is stored in the database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan and Pallath with the teachings of Austel, as the references are directed to the use of workloads to determine the performance of a system, in order to implement tuple of the workload. Austel would modify the combination of Goodman, Narayanan and Pallath by including a tuple of the workload in the 
The combination of Goodman, Narayanan and Pallath and Austel does not explicitly teach determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload.
Hoenisch teaches determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under or overprovisioning)
in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system is analyzed to determine if there is under or overprovisioning; Page 225 Left Colum Section C Metrics, even when a system is overprovisioned, it is run three times (next simulation) to ensure accuracy)
in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning; Page 223 and 224 Section 4 Step 3 Bottom of right column on 223 and Top of left column on page 224, based on certain instances the actions of the system are terminated)
after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload. (Page 222 Section 3 right column Monitor, Analyze, Plan, Execute, and Knowledge base bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning, the system then caries out counter measures, provides further resources to ensure the system is not under provisioned, and stores the information about the provisioning in the knowledge base for future service instances)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan, Pallath and Austel with the teachings of Hoenisch, as the references are directed to the use of workloads to determine the performance of a system, in order to implement a self-optimizing algorithim that adjusts resources based on the demand of the system. Hoenisch would modify the combination of Goodman, Narayanan, Pallath and Austel by adding the self-optimizing algorithim to adjust resources based on the demand of the system. The benefit of doing so is a more efficient 

Regarding claim 12, Goodman, Narayanan, Pallath, Austel and Hoenisch the limitations of claim 11. Goodman teaches generate a model of future applications; and ([0812]-[0821], data collection applications and estimated workloads are included in the simulation for capacity planning)
simulate an execution of the workflow on the simulated loT network using the model of future applications. ([0812]-[0821], The data collection applications are included in the simulation, which is executed, for capacity planning along with the workload and system configuration)

Regarding claim 13, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 11. Goodman teaches wherein the future expectation comprises future target workflows. ([0812]-[0821], Workload estimated are used to generate the future system requirements)

Regarding claim 14, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 11. Goodman teaches comprising code executable by the processor to determine an implication of a future workflow by analyzing statistic characteristics of the simulated execution. ([0812]-[0821],Based on the simulated workloads the utilization of the processors and memory is monitored and analyzed)

Regarding claim 16, Goodman teaches A method of representing events that occur in a real world deployment, in an … network comprising: identifying a real-world workload of the … network comprising a plurality of the events; ([0812]-[0821], A base model containing workload peaks is taken representing system performance) 
converting a plurality of characteristics of the real-world workload into a plurality of endpoint simulator workloads; ([0816]-[0821], The real world data is used to create a base model; the base model and workload estimates applied to the system configuration are used to predict the utilization of resources such as CPUs and memory)
converting a plurality of gateway hardware characteristics into a plurality of modeling elements for a plurality of simulated … networks; ([0812]-[0821], The performance of the processors and other system components is modeled in the environment, their utilization is measured and used to determine capacity)
performing a simulation for each of the endpoint simulator workloads on each of the simulated …; ([0812]-[0821], The utilization of the resources such as CPUs and memory is determined)
collecting statistics about the performed simulation of the simulated … networks for the endpoint simulator workloads; ([0812]-[0821],Based on the simulated workloads the utilization of the processors and memory is monitored and analyzed)
generating a workflow by modifying the real-world workload to incorporate a future expectation for the real-world workload; ([0812]-[0821],The data capture agent allows the user to modify the model and capture real world data to make a base model; Using the 
generate a simulated Internet of things (loT) network for prototping different potential … network configurations including the real-world workload and a configuration for a simulated gateway of the simulated loT network; ([0812]-[0821], A future network is created with a defined system configuration including number of connected processors and amount of memory)
generate an event model for an … network based on the real-world workflow; and ([0812]-[0821], a scenario model is produced based on capacity planning for future system performance to be simulated on workload wherein the scenario is based on system configurations including processors and memory)
simulating an execution of the real-world workflow on the simulated … network. ([0812]-[0821], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations)
evaluating the simulation to determine architecture and workflow characteristics, ([0812]-[0828], The capacity plan for the future system in the environment is simulated using the base model, workload estimates, expected growth rates and service level expectations, elements of the environment are analyzed and measured)

Examiner’s Note: It would be helpful to clarify the architecture and workflow characteristics of the claim as they could be viewed as the inputs to the claim.

an IoT network, wherein the simulated loT network comprises a hybrid of live and emulated components of the loT network and and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database.
Pallath teaches an IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 
and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database. ([0075], Current readings are compared to historic readings by looking up the historic readings in the database and scanned for anomalies)
wherein a record in the IoT database includes: …, observed IoT network performance on the workload, ([0075] The database stores current sensor readings of the one or more machines)
and statistic characteristics of the IoT network performance. ([0059], [0062] including table, [0064], error measures are computed using the estimated and observed values)
This known technique is applicable to the system of Goodman as they both share characteristics and capabilities, namely, they are directed to the performance of network systems and capacity planning.
One of ordinary skill in the art would have recognized that applying the known technique of Pallath would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pallath to the teachings of Goodman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such capacity planning and performance 
The combination of Goodman and Pallath does not explicitly teach wherein the simulated IoT network comprises a hybrid of live and emulated components of the IoT network.
Narayanan teaches wherein the simulated IoT network comprises a hybrid of live and emulated components of the IoT network. ([0175], [0188], [0212] The system processes information from live and virtual traces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman and Pallath with the teachings of Narayanan, as the references are directed capacity planning, in order to implement a hybrid of live and emulated components. The benefit of doing so is an improved hardware configuration can be suggested based on the current performance of the system. (Narayanan [0059])
The combination of Goodman, Narayanan and Pallath does not explicitly teach a tuple of the workload, 
Austel teaches a tuple of the workload, ([0003], [0004], [0032]-[0035], [0044], A tuple of the workload is stored in the database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan and Pallath 
The combination of Goodman, Narayanan and Pallath and Austel does not explicitly teach determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload.
Hoenisch teaches determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under or overprovisioning)
in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system is next simulation) to ensure accuracy)
in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning; Page 223 and 224 Section 4 Step 3 Bottom of right column on 223 and Top of left column on page 224, based on certain instances the actions of the system are terminated)
after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload. (Page 222 Section 3 right column Monitor, Analyze, Plan, Execute, and Knowledge base bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning, the system then caries out counter measures, provides further resources to ensure the system is not under provisioned, and stores the information about the provisioning in the knowledge base for future service instances)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan, Pallath and Austel with the teachings of Hoenisch, as the references are directed to the use of workloads to determine the performance of a system, in order to implement a self-optimizing algorithim that adjusts resources based on the demand of the system. Hoenisch would modify the combination 

Regarding claim 22, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. Goodman teaches, comprising determining the statistics for the simulation. ([0812]-[0821], Based on the simulated workloads the utilization of the processors and memory is monitored and analyzed. The capacity plan is created after one iteration of the capacity model)

Regarding claim 23, Goodman, Narayanan, Pallath, Austel, and Hoenisch teach the limitations of claim 16. The combination of Goodman and Pallath does not explicitly disclose comprising eliminating workloads and gateway metrics that do not change the statistics.
Narayanan teaches comprising eliminating workloads and gateway metrics that do not change the statistics. ([0089], [0212] When optimizing workloads, background activity may be ignored or the effects may be assumed negligible)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Pallath and Austel with the teachings of Narayanan, as the references are directed capacity planning, in order to implement a hybrid of live and emulated components. The benefit of doing so is an improved hardware configuration can be suggested based on the current performance of the system. (Narayanan [0059])

Examiner’s Note: This is also taught, under the broadest reasonable interpretation by Hoenisch in that workloads that are correctly provisioned are terminated.

Claim 6 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Pallath, in view of Austel.
Regarding claim 6, Goodman teaches A system for prototyping different potential … network configurations in an … network comprising: a control user interface to define a simulated … network associated with a real … network; ([0812]-[0828],The data capture agent allows the user to modify the model; Using the capacity planning components, system components (memory, CPUs, databases) are identified and simulated)
a plurality of sensor simulators to generate events for a workload; and ([0812]-[0828], The level of utilization that resources are experiencing is measured by the capacity planning components, based on the workloads applied to the system, the performance of each system and system component is measured)
an automation framework to modify a real-world workflow to incorporate a future expectation for the workload of the … network and to prototype different potential … network configurations of the real … network by simulating processing of the future proof workload in the simulated … network. ([0812]-[0828],Based on the workloads and the base model, the capacity planning components are able to develop a capacity plan for future system capacity requirements)
evaluating the simulation to determine architecture and workflow characteristics, ([0812]-[0828], The capacity plan for the future system in the environment is simulated using 

Examiner’s Note: It would be helpful to clarify the architecture and workflow characteristics of the claim as they could be viewed as the inputs to the claim.

Goodman does not explicitly teach an IoT network, and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database.
Pallath teaches an IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 
and comparing the architecture characteristics with a desired technical architecture by performing a lookup in an IoT database. ([0075], Current readings are compared to historic readings by looking up the historic readings in the database and scanned for anomalies)
wherein a record in the IoT database includes: …, observed IoT network performance on the workload, ([0075] The database stores current sensor readings of the one or more machines)
and statistic characteristics of the IoT network performance. ([0059], [0062] including table, [0064], error measures are computed using the estimated and observed values)
This known technique is applicable to the system of Goodman as they both share characteristics and capabilities, namely, they are directed to the performance of network systems and capacity planning.

The combination of Goodman and Pallath does not explicitly teach a tuple of the workload, 
Austel teaches a tuple of the workload, ([0003], [0004], [0032]-[0035], [0044], A tuple of the workload is stored in the database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman and Pallath with the teachings of Austel, as the references are directed to the use of workloads to determine the performance of a system, in order to implement tuple of the workload. Austel would modify the combination of Goodman and Pallath by including a tuple of the workload in the IoT database. The benefit of doing so is a list of all compatible workload-plugin-platform combinations can be stored in the database. (Austel [0032])
determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload.
Hoenisch teaches determining whether the statistic characteristics of the IoT network performance exceed a specified threshold of variation from others of the potential IoT network configurations; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under or overprovisioning)
in response to determining that the statistic characteristics of the IoT network performance exceed the specified threshold of variation, identifying a next simulation for evaluation; (Page 222 Section 3 right column Monitor and Analyze bullet points, The system is analyzed to determine if there is under or overprovisioning; Page 225 Left Colum Section C Metrics, even when a system is overprovisioned, it is run three times (next simulation) to ensure accuracy)
in response to determining that the statistic characteristics of the IoT network performance do not exceed the specified threshold of variation, removing the workflow and configuration for the simulated gateway from the potential IoT network configurations: and (Page 222 Section 3 right column Monitor and Analyze bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning; Page 223 and 224 Section 4 Step 3 Bottom of right column on 223 and Top of left column on page 224, based on certain instances the actions of the system are terminated)
after evaluating the plurality of simulations, adjusting, based on the evaluations, the IoT network to an IoT network configuration that provides a minimum headroom for the future expectation of the workload. (Page 222 Section 3 right column Monitor, Analyze, Plan, Execute, and Knowledge base bullet points, The system monitors the CPU and RAM utilization to determine if there is under provisioning, the system then caries out counter measures, provides further resources to ensure the system is not under provisioned, and stores the information about the provisioning in the knowledge base for future service instances)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Pallath and Austel with the teachings of Hoenisch, as the references are directed to the use of workloads to determine the performance of a system, in order to implement a self-optimizing algorithim that adjusts resources based on the demand of the system. Hoenisch would modify the combination of Goodman, Pallath and Austel by adding the self-optimizing algorithim to adjust resources based on the demand of the system. The benefit of doing so is a more efficient allocation of cloud based resources can be implemented. (Hoenisch Page 226 right column first paragraph)


Regarding claim 8, Goodman, Pallath, Austel and Hoenisch teach the limitations of claim 6. Goodman teaches wherein the future expectation comprises future target workflows. ([0812]-[0828], Workload estimated are used to generate the future system requirements)

Regarding claim 9, Goodman, Pallath, Austel and Hoenisch teach the limitations of claim 6. Goodman teaches wherein the automation framework is used to determine an implication of a future workflow by analyzing statistic characteristics of the simulated execution. ([0812]-[0828],Based on the simulated workloads the utilization of the processors and memory is monitored and analyzed)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Narayanan, in view of Pallath, in view of Austel, in view of Hoenisch, in further view of Desikachari USPPN 2010/015330.
Regarding claim 5, the combination of Goodman, Narayanan and Pallath teaches the limitations of claim 1. The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch do not explicitly disclose comprising predicting non-linear solution characteristics triggered by varying input parameters.
Desikachari teaches comprising predicting non-linear solution characteristics triggered by varying input parameters. ([0034]-[0036] A non- linear regression method using a non-linear combination of the model parameters is used for capacity planning)


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman, in view of Pallath, in view of Austel, in view of Hoenisch, in view of Desikachari.
Regarding claim 10, Goodman, Pallath, Austel and Hoenisch teach the limitations of claim 6. The combination of Goodman, Pallath, Austel and Hoenisch does not explicitly teach the automation framework to predict non­linear solution characteristics triggered by varying input parameters.
Desikachari teaches wherein the automation framework is used to predict non­linear solution characteristics triggered by varying input parameters. ([0034]-[0036] A non- linear regression method using a non-linear combination of the model parameters is used for capacity planning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Pallath, Austel and Hoenisch with the teachings of Desikachari, as the references are directed capacity planning, in order to implement a non-linear prediction from varying input parameters. The benefit of doing so is optimization of 

Regarding claim 15, Goodman, Pallath, Austel and Hoenisch teach the limitations of claim 11. The combination of Goodman, Pallath, Austel and Hoenisch does not explicitly disclose comprising code executable by the processor to predict non-linear solution characteristics triggered by varying input parameters.
Desikachari teaches comprising code executable by the processor to predict non-linear solution characteristics triggered by varying input parameters. ([0034]-[0036] A non- linear regression method using a non-linear combination of the model parameters is used for capacity planning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Pallath, Austel and Hoenisch with the teachings of Desikachari, as the references are directed capacity planning, in order to implement a non-linear prediction from varying input parameters. The benefit of doing so is Optimization of the load responsive behavior model ensures that the load responsive behavior model models the infrastructure behavior with maximal accuracy. (Desikachari [0033])


Claims 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Pallath in view of Narayanan, in view of Austel, in view of Hoenisch and in further view of An et al. US 2016/0078383.
Regarding claim 17, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. Goodman does not explicitly teach comprising characterizing a performance of the simulated loT networks for the endpoint simulator workloads.
Pallath teaches an IoT network (Abstract, [0030], [0075], IoT Network that is scanned for abnormalities) 
The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch does not explicitly teach comprising characterizing a performance of the simulated … networks for the endpoint simulator workloads
An teaches comprising characterizing a performance of the simulated … networks for the endpoint simulator workloads. ([0041], [0067]-[0072], The performance of the application running on the computational infrastructure is monitored through reference numbers that relate to performance under the instrumented conditions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Narayanan, Pallath, Austel and Hoenisch with the teachings of An, as the references are directed capacity planning, in order to implement a system that characterizes the performance of endpoint systems. The benefit of doing so is improved server hardware sizing may be obtained. (An [0041])

Regarding claim 18, the combination of Goodman, Narayanan, Pallath, Austel, Hoenisch and An teaches the limitations of claim 17. Goodman teaches comprising modifying a sensed value of an event in the endpoint simulator workload via a user interface. ([0816]-

Regarding claim 19, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch does not explicitly teach comprising generating events that trigger multiple simultaneous triggers.
An teaches comprising generating events that trigger multiple simultaneous triggers. ([0067]-[0072], In response to determining an edge case has been detected ram and cpu calculations are completed; Table 1 and 2, for specific inputs, memory and cpu cores are adjusted according to a set value)

Regarding claim 20, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch does not explicitly teach comprising deterministically simulating multiple triggers.
An teaches comprising deterministically simulating multiple triggers. ([0067]-[0072], In response to determining an edge case has been detected ram and cpu calculations are completed; Table 1 and 2, for specific inputs, memory and cpu cores are adjusted according to a set value)

Regarding claim 21, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch comprising deterministically evaluating statistics from simultaneous variations of multiple triggers.
An teaches comprising deterministically evaluating statistics from simultaneous variations of multiple triggers. ([0067]-[0072], In response to determining an edge case has been detected ram and cpu calculations are completed; Table 1 and 2, for specific inputs, memory and cpu cores are adjusted according to a set value)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Narayanan, in view of Pallath, in view of Austel, in view of Hoenisch and in further view of Desikachari.
Regarding claim 24, Goodman, Narayanan, Pallath, Austel and Hoenisch teach the limitations of claim 16. The combination of Goodman, Narayanan, Pallath, Austel and Hoenisch does not explicitly teach comprising performing the simulations in parallel what-if analysis runs.
Desikachari teaches comprising performing the simulations in parallel what-if analysis runs. ([0034]-[0036] Multiple what-if analysis runs are conducted, including a non- linear regression method using a non-linear combination of the model parameters is used for capacity planning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Goodman, Narayanan, Pallath, Austel and Hoenisch with the teachings of Desikachari, as the references are directed capacity planning, in order to implement a non-linear prediction from varying input parameters. The benefit of doing so is 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Narayanan, in view of Pallath, in view of Austel, in view of Hoenisch in further view of Desikachari and in further view of An.
Regarding claim 25, the combination of Goodman, Narayanan, Pallath, Austel, Hoenisch and Desikachari teaches the limitations of claim 24. The combination of Goodman, Narayanan, Pallath, Austel, Hoenisch and Desikachari do not explicitly teach wherein the simulated loT networks comprise loT sensors wirelessly coupled to an aggregation device, and wherein the loT sensors comprise at least one simulated loT sensor. 
An teaches wherein the simulated loT networks comprise loT sensors wirelessly coupled to an aggregation device, and wherein the loT sensors comprise at least one simulated loT sensor. ([0046], ([0067]-[0072], [0077], A server wirelessly connected to a data base is used to ensure the components have enough capacity to handle use of the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Goodman, Narayanan, Pallath, Austel, Hoenisch and Desikachari with the teachings of An, as the references are directed capacity planning, in order to implement a system that characterizes the performance of endpoint systems. The benefit of doing so is improved server hardware sizing may be obtained. (An [0041])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kephart et al. “The Vision of Autonomic Computing”: Also teaches a system that diagnoses computing resource problems and self-heals by repairing hardware problems automatically.
All claims are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128